     Case 2:18-cv-00673-JAM-CKD Document 52 Filed 05/11/20 Page 1 of 6


 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   TERESA ALLEN (State Bar No. 264865)
     HADDAD & SHERWIN LLP
 3
     505 Seventeenth Street
 4   Oakland, California 94612
     Telephone: (510) 452-5500
 5   Facsimile: (510) 452-5510
 6   Attorneys for Plaintiff I.F.
 7
     JOHN L. BURRIS, Esq., SBN 69888
 8   ADANTE D. POINTER, Esq., SBN 236229
     PATRICK M. BUELNA, Esq., SBN 317043
 9   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
10   7677 Oakport St., Suite 1120
11   Oakland, CA 94621
     Telephone: (510) 839-5200
12   Facsimile: (510) 839-3882

13   Attorneys for Plaintiffs R.F., Paula McGowan, and Ronell Foster Sr.

14
                                     UNITED STATES DISTRICT COURT
15
                                    EASTERN DISTRICT OF CALIFORNIA
16
     I.F., by and through her guardian ad litem SHASTA        )
17                                                            ) No: 2:18-cv-00673-JAM-CKD
     SKINNER, individually and as successor-in-interest to
     Decedent RONELL FOSTER; R.F., by and through his         )
18                                                            )
     guardian ad litem SHENA BATTEN, individually and
                                                              ) STIPULATION AND ORDER
19   as successor-in-interest to Decedent RONELL              ) TO ADJUST CERTAIN
     FOSTER; PAULA MCGOWAN, individually; and                 ) PRETRIAL DATES; TRIAL
20   RONELL FOSTER, SR., individually.                        ) DATE UNAFFECTED
                                                              )
21                                                            ) (AS MODIFIED BY THE COURT)
                    Plaintiffs,
     vs.                                                      )
22                                                            )
                                                              )
23   CITY OF VALLEJO, a municipal corporation; RYAN           )
     MCMAHON, individually and in his official capacity as    )
24   a Police Officer for the CITY OF VALLEJO; and            )
     DOES 1-50, inclusive.                                    )
25                                                            )
                    Defendants.                               )
26                                                            )
27

28
     No: 2:18-cv-00673-JAM-CKD STIPULATION AND (PROPOSED) ORDER TO ADJUST CERTAIN PRETRIAL DATES;
     TRIAL DATE UNAFFECTED                                                                          1
     Case 2:18-cv-00673-JAM-CKD Document 52 Filed 05/11/20 Page 2 of 6


 1
     TO THE HONORABLE COURT:
 2
            On October 9, 2019, this Court entered an order staying discovery of this case as to
 3
     Defendant Officer Ryan McMahon while the District Attorney for the County of Solano
 4
     investigated the underlying case to determine whether to bring criminal charges. That investigation
 5
     was completed as of Friday, January 31, 2020, with the District Attorney deciding not to prosecute
 6
     Defendant Officer McMahon. Counsel for the City notified all parties on Monday, February 3,
 7
     2020, regarding the District Attorney’s decision. This court last addressed the pretrial dates in this
 8
     case in its order dated February 11, 2020 (Doc. 40). Since that time, in addition to exchange of
 9
     documents, the parties have completed the depositions of Defendant McMahon, several percipient
10
     officer-witnesses, some command staff, and all adult Plaintiffs.
11
            On March 18, 2020, all Defendants associated in new defense counsel, Dale L. Allen, Jr.,
12
     from Allen, Glaessner, Hazelwood & Werth, LLP. Mr. Allen and Plaintiffs’ counsel met
13
     telephonically shortly thereafter to confer about outstanding discovery and case dates and
14
     deadlines. The parties informally agreed that due to defense counsel’s recent appearance in the
15
     case, it would be appropriate to seek continuance of certain pretrial dates to allow new counsel to
16
     get up to speed. Then, on April 9, 2020, attorney Bruce A. Kilday, from Angelo, Kilday & Kilduff,
17
     LLP, informed the parties that he would be substituting in as counsel for Defendant Officer
18
     McMahon. The parties began to meet and confer again concerning case dates to try to
19
     accommodate the scheduling needs of Mr. Kilday and his soon-to-be client, Officer McMahon.
20
     Mr. Kilday filed his appearance in this matter on Friday, April 24, 2020.
21
            At this time, discovery is mostly complete, however, due to the changes in counsel and the
22
     COVID-19 restrictions, the parties had to repeatedly reschedule the depositions of four members of
23
     the Vallejo Police Department (VPD) command staff and a VPD Rule 30(b)(6) witness. Those
24
     depositions were completed on April 27, 2020, by video-conference. Plaintiffs represent that those
25
     depositions were necessary for Plaintiffs’ claims, including a Monell claim, and necessary for their
26
     experts to review before expert disclosures could be completed. Anticipating that this stipulation
27

28
     No: 2:18-cv-00673-JAM-CKD STIPULATION AND (PROPOSED) ORDER TO ADJUST CERTAIN PRETRIAL DATES;
     TRIAL DATE UNAFFECTED                                                                                 2
     Case 2:18-cv-00673-JAM-CKD Document 52 Filed 05/11/20 Page 3 of 6


 1   would have been filed before Mr. Kilday announced his impending entry to this case, the parties

 2   had informally agreed that expert reports would be exchanged two weeks after those four VPD

 3   depositions were completed. Additionally, due to the fact that certain administrative investigations

 4   by the Vallejo Police Department concerning this shooting are still ongoing, Defendants agree that

 5   Plaintiffs may take the previously noticed Rule 30(b)(6) deposition concerning those

 6   investigations, subject to any objections by Defendants, when the investigations are complete,

 7   which Defendants anticipate will be complete within sixty days. Despite significant difficulties

 8   caused by the COVID-19 restrictions, all counsel have been working cooperatively to try to

 9   conduct necessary discovery and avoid unnecessary conflicts.
10          Also due to COVID-19 and public health hazards, Plaintiffs’ expert forensic pathologist,
11   Dr. Bennett Omalu, has been unable to do examination of Decedent’s tissue and biological material
12   at the Solano County Coroner’s Officer that had been stipulated and ordered to take place at a
13   mutually convenient date and time. (Doc. 42). It is unclear when he will be able to do that
14   necessary work with the decedent’s blood, tissue, and biological matter. Dr. Omalu’s work at the
15   Coroner’s Office is necessary before he can draft his Rule 26 report. However, the parties have
16   agreed that Dr. Omalu may submit his Rule 26 disclosures within two weeks of when he completes
17   his examination at the Coroner’s Office.
18          The parties also agree that it is not necessary to have completed expert discovery in order to
19   brief Defendant(s)’ anticipated motion(s) for summary judgment.
20          The parties have also agreed to participate in a settlement conference, and in a separate
21   stipulation and order, Northern District Magistrate Judge Laurel Beeler will conduct the settlement
22   conference on July 21, 2020. (Doc. 46).
23          Finally, the parties respectfully request that this court preserve, if possible, the current dates
24   for trial and pretrial conference. The parties believe that the proposed schedule below addresses
25   the unique necessities of this case, of original and recently-joined counsel, and complications
26   caused by COVID-19, while changing dates as little as possible and preserving the trial and pretrial
27   conference dates.
28
     No: 2:18-cv-00673-JAM-CKD STIPULATION AND (PROPOSED) ORDER TO ADJUST CERTAIN PRETRIAL DATES;
     TRIAL DATE UNAFFECTED                                                                                  3
     Case 2:18-cv-00673-JAM-CKD Document 52 Filed 05/11/20 Page 4 of 6


 1          Given the above, the parties respectfully request that, subject to the Court’s calendar, the

 2   Court modify the case management for this matter as follows:

 3

 4    Case Event                    Current Date                     Proposed Date
 5       1. Expert disclosures      April 8, 2020                    May 11, 2020* (except for
                                                                     expert Bennett Omalu, M.D.,
 6                                                                   whose Rule 26 disclosure will
 7                                                                   be due 14 days after he
                                                                     completes his previously
 8                                                                   ordered work at the Coroner’s
                                                                     Office)
 9       2. Rebuttal expert         April 22, 2020                   June 8, 2020
             disclosures
10
         3. Joint Statement         May 11, 2020                     May 26, 2020
11           summarizing all
             law and motion
12       4. Close of fact           June 1, 2020                     June 8, 2020
             discovery
13       5. Filing of               June 26, 2020                    July 10, 2020
             Dispositive
14
             Motions
15       6. Filing of               Per court rules                  August 4, 2020
             Oppositions to
16           Dispositive
             Motions
17       7. Filing of Replies to    Per court rules                  August 11, 2020
18           Dispositive
             Motions
19       8. Hearing on              July 28, 2020                    August 25, 2020 at 1:30 p.m.
             dispositive motions
20       9. Close of Expert         June 1, 2020                     August 30, 2020
             Discovery
21
         10. Pretrial conference    October 16, 2020                 UNCHANGED
22
         11. Trial                  December 2020                    UNCHANGED
23

24

25

26

27

28
     No: 2:18-cv-00673-JAM-CKD STIPULATION AND (PROPOSED) ORDER TO ADJUST CERTAIN PRETRIAL DATES;
     TRIAL DATE UNAFFECTED                                                                                 4
     Case 2:18-cv-00673-JAM-CKD Document 52 Filed 05/11/20 Page 5 of 6


 1   So Stipulated.

 2   DATED: May 8, 2020                              HADDAD & SHERWIN LLP

 3                                                    /s/ Michael J. Haddad
                                                     MICHAEL J. HADDAD
 4
                                                     Attorneys for Plaintiff I.F.
 5

 6
     DATED: May 8, 2020                            ALLEN, GLAESSNER, HAZELWOOD &
 7                                                 WERTH, LLP
 8
                                                   __/s/ Dale L. Allen, Jr.__________
 9                                                 DALE L. ALLEN, JR.
                                                   Attorneys for Defendant City of Vallejo
10

11   DATED: May 8, 2020                            ANGELO, KILDAY & KILDUFF
12
                                                   __/s/ Bruce A. Kilday__________
13                                                 BRUCE A. KILDAY
                                                   Attorneys for Defendant Ryan McMahon
14

15

16   DATED: May 8, 2020                            LAW OFFICES OF JOHN L. BURRIS
17

18                                                  /s/ Adante D. Pointer
                                                   ADANTE D. POINTER
19                                                 PATRICK BUELNA
                                                   Attorney for Plaintiffs, R.F., et al.
20

21

22

23

24

25

26

27

28
     No: 2:18-cv-00673-JAM-CKD STIPULATION AND (PROPOSED) ORDER TO ADJUST CERTAIN PRETRIAL DATES;
     TRIAL DATE UNAFFECTED                                                                          5
     Case 2:18-cv-00673-JAM-CKD Document 52 Filed 05/11/20 Page 6 of 6


 1                            ORDER (AS MODIFIED BY THE COURT)

 2          Based on the parties’ stipulation, and with good cause appearing therefore,

 3   IT IS SO ORDERED.

 4

 5
     DATED: May 8, 2020                          /s/ John A. Mendez_______
 6
                                                 Hon. John A. Mendez
 7                                               U. S. District Court Judge
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     No: 2:18-cv-00673-JAM-CKD STIPULATION AND (PROPOSED) ORDER TO ADJUST CERTAIN PRETRIAL DATES;
     TRIAL DATE UNAFFECTED                                                                          6
